Citation Nr: 1109574	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  00-12 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979.  He also had subsequent service in the Reserves and National Guard from which he was discharged in 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1997 decision by a VA RO.

In August 2002, the Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ).

In October 2002 and June 2003, the Board requested additional development.  In November 2004, the Board denied service connection for a back disability and residuals of a head injury; and denied compensation for left foot and leg disabilities pursuant to 38 U.S.C.A. § 1151.  The issue of service connection for a psychiatric disability was remanded for additional development.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

In a July 2007 Memorandum Decision, the Court vacated that part of the Board's November 2004 decision that addressed the claim for service connection for a back disability and remanded for further proceedings consistent with that decision.  The remainder of the November 2004 decision was affirmed.  Judgment was entered August 10, 2007.

In March 2008, the Board denied the Veteran's motion to advance his case on the docket.

In September 2008, the RO granted service connection for posttraumatic stress disorder (PTSD) effective January 14, 1997.  This decision was considered a complete grant of the appeal for service connection for psychiatric disability.  As such, this issue is no longer for consideration by the Board.

In February 2009, the Board sent the Veteran a letter advising him that the VLJ who conducted his August 2002 hearing was no longer employed by the Board.  He was provided the opportunity to have another hearing.  The Veteran subsequently responded indicating that he did not wish to appear at a hearing.

In May 2009, the claim for service connection for a back disability was remanded for further development by the Board.

The Board notes that the Veteran submitted a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU) in November 2008.  It does not appear that this claim was ever adjudicated.  As such, the issued of entitlement to TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDING OF FACT

The Veteran's back disability is not shown by the most probative and credible evidence of record to be etiologically related to a disease, injury, or event in service and was not shown to have been manifested within a year of service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in January 2004 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a July 2009 letter described how appropriate disability ratings and effective dates were assigned.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records, personnel records, and relevant VA medical records are in the file.  The Board notes that the Veteran has argued in recent statements that VA failed in its duty to assist by not requesting records to verify his reports of an in-service riot from such facilities as the Department of the Army Combat Readiness Center, the Crime and Records Division at Fort Belvoir, Virginia, and the Criminal Investigation Division of the United States Army.  However, as will be discussed below, the Board is conceding the Veteran's report of being involved in an in-service riot as credible.  Therefore, further development with regard to verification of this incident is unnecessary.  Regardless, the Board notes that a July 2009 response to a request for verification of this incident from United States Army and Joint Services Records Research Center (JSRRC) was negative.  Moreover, the Board notes that the claims file contains a June 2007 response from the Crime Records Center indicating that there is no record on the information provided, a negative June 2007 response from the United States Army Criminal Investigation Command for records regarding this incident, and a negative March 2007 response from the United States Army Combat Readiness Center for records regarding this incident.  Additionally, the Board notes that the Veteran has indicated throughout the course of his appeal that he has received Social Security Administration (SSA) benefits.  However, the Board notes that the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed back condition, nor has he indicated that SSA records relevant to this claim exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's back condition exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  The Board further finds that all relevant records identified by the Veteran as relating to this claim have been otherwise obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.
With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran underwent a VA examination for his back disability claim in September 2010.  The Board notes that the Veteran indicated in recent statements that he did not feel that this was an adequate examination or that the examiner fully understood the point that he was trying to convey.  However, the Board notes that the examiner reviewed the claims file, considered the Veteran's assertions, and conducted the appropriate diagnostic tests and studies.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran is seeking entitlement to service connection for a low back disability.  Specifically, the Veteran has provided various statements and testimony that, while working as a military policeman (MP) in Germany, he was called to assist with a riot at a club (enlisted or noncommissioned officer (NCO)) on base.  He reported that during this incident he was knocked backwards and injured his back.  He testified that after this occurred he tried to work on his car engine and when he leaned over it was painful.  He reported that he walked into sick call but was not as sick as the others there so he did not obtain treatment.

The Board notes that the Veteran's personnel records support his assertion that he served as a MP in Germany in service.  Moreover, the Board notes that the Veteran was granted service connection for PTSD in a September 2008 rating decision.  In granting this claim for service connection, the RO considered an August 2008 VA examination, in which the examiner noted that he could not find specific  papers that identify the Veteran's report of a riot in Germany but that the Veteran's DD-214 and all other military paperwork from that time support this claim of a riot during this period of military duty.  The examiner concluded by stating that it is more likely than not that this event (the riot) is the principle stressor that is responsible for PTSD.  Therefore, in granting the Veteran's claim for service connection for PTSD, it appears that the RO conceded the Veteran's reports of being involved in a riot in service as credible.  As such, the Board will also concede the Veteran's reports of being involved in a riot in service as credible as well.  However, the Board notes that accepting the Veteran's presence at the riot does not necessarily confirm the reported back injury. 

A review of the Veteran's service treatment records does not reflect that he injured his back in service. 

With regard to a current disability, the Veteran essentially contends that he injured his back during service and still experiences back pain.  In considering the Veteran's statements, the Board observes that the Veteran denied recurrent back pain on reports of medical history completed in connection with National Guard examinations in September 1987 and September 1991.  The Veteran's spine was reported as normal on clinical evaluation.  VA discharge summary in December 1993 documents a medical history of status post motor vehicle accident with back injury.  VA records dated in April 2000 note the Veteran's reports that he did a lot of heavy lifting jobs and ended up injuring his back.  In a July 2008 VA record, the Veteran reported that he had a history of long-term low back pain which began in Germany in 1977.  However, he also reported that he was involved in an automobile accident in the 1990's and saw a chiropractor in New York for those injuries. 

The Board notes that the Veteran underwent a VA examination in September 2010.  The examiner reviewed the claims file and noted the Veteran's reported employment history.  With regard to his military service history, the Veteran reported that he worked as a military police officer with 30 days of field duty on road patrol, then 30 days of riot control training, with alternation between the 2 each month.  The Veteran reported that he assisted with accident victims and helped with gurneys and lifting patients in the ER.  The Veteran indicated that he never went to medical bay for back pain.  He also remembers wrestling with people whom he had to arrest, especially one incident in which he fell down stairs backwards when a patient on PCP hit him with his foot.  The examiner noted that a September 1987 National Guard record showed no low back pain.  On a September 1991 National Guard examination, the Veteran reported that his health was good.  The examiner noted that, in a December 1993 medical record, a psychologist wrote that the Veteran is status post motor vehicle accident with back injury, as well as head concussion.  The examiner diagnosed the Veteran with degenerative disc disease with chronic lumbar strain and concluded that it is less likely than not to be caused by or the result of military service.  The examiner indicated that the Veteran failed to provide proof of back complaints and treatments that occurred in the service and continued to the present.  Without this evidence, it is difficult to opine that this is secondary to service based on the subjective reports of the Veteran.  

The Veteran also underwent a VA examination in May 1997.  At this examination, the Veteran reported that he engaged in heavy manual work involving lifting.  He indicated that he first noticed twinges in his back in service.  He recalled a time in which he was bent over an engine compartment in a vehicle.  He reported episodes of pain after heavy lifting.  The examiner concluded by stating that it is his opinion that the Veteran is suffering from some early degenerative disc disease but mostly the episodes are one of reflex muscles spasms in the paravertebral lumbar spine.  

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the spine to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the spine cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran injured his back in service or that he has a current low back disability that was caused or aggravated by his active duty service.  Moreover, it was specifically determined by the examiner who rendered the September 2010 VA opinion that the Veteran's current back disability is less likely than not to be caused by or the result of military service.  

The Board has considered the Veteran's lay assertions of injuring his back in service.  The Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

While the Veteran has argued that he has had consistent back pain since service, the Board finds these assertions not credible in light of the contrary evidence of record.  Specifically, the claims file is negative for such complaints of back pain in service and for many years thereafter.  The claims file does not contain evidence of back complaints until the 1990s.  Furthermore, as noted above, the Veteran specifically denied  recurrent back pain on reports of medical history completed in connection with National Guard examinations in September 1987 and September 1991.  The Veteran's spine was reported as normal on clinical evaluation.  Additionally, it appears that the Veteran suffered injury to his back in an incident that occurred following his active duty, and, on at least one occasion, he referred to that injury as being his only previous instance of back injury.  Specifically, in an April 1992 VA medical record, the Veteran reported a concussion and whiplash due to an automobile accident several years ago.  It was again noted in a December 1993 VA medical record that the Veteran had a history of status post motor vehicle accident with back injury.  On neither of these occasions did the Veteran reference a history of back problems prior to the motor vehicle accident, to include as a consequence of injuries sustained during the riot.  There is no medical evidence of record indicating that this accident occurred during service, nor has the Veteran asserted that his current back condition should be service connected as a result of an in-service motor vehicle accident.  For these reasons, the Board does not find the Veteran's assertions of injuring his back during an in-service riot and experiencing a continuity of symptomatology thereafter to be credible.

Consequently, as the medical evidence of record does not reflect that the Veteran has a current back disability that was caused or aggravated by his active duty service, and the Board has found the Veteran's assertions regarding injuring his back in service to be not credible in light of the absence of back complaints for many years following service and the Veteran's denials of recurrent back pain in 1987 and 1991, the Board finds that the preponderance of the evidence is against granting service connection for this disability on a direct basis.  See Shedden, supra.   

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


